NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                              FILED
                           FOR THE NINTH CIRCUIT                                MAY 18 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

KARAPET GASPARYAN,                              No. 10-56946

             Plaintiff - Appellant,             D.C. No. 2:07-cv-03268-PJW

       v.
                                                MEMORANDUM*
MICHAEL J. ASTRUE, Commissioner of
Social Security Administration,

             Defendant - Appellee.

                   Appeal from the United States District Court
                        for the Central District of California
                   Patrick J. Walsh, Magistrate Judge, Presiding

                        Argued and Submitted May 7, 2012
                              Pasadena, California

Before: NOONAN and FISHER, Circuit Judges, and MUELLER, District Judge.**

      Petitioner Karapet Gasparyan appeals the district court’s denial of his

motion for attorney’s fees under the Equal Access to Justice Act (“EAJA”), 28

U.S.C. § 2412(d)(1)(A). We affirm.


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
         The Honorable Kim Mueller, United States District Judge for the Eastern
District of California, sitting by designation.
      Despite the district court’s many invitations, Gasparyan failed to provide any

meaningful rebuttal to the government's showing that its position was substantially

justified. The district court’s denial of attorney's fees thus was not an abuse of

discretion. See Gutierrez v. Barnhart, 274 F.3d 1255, 1258 (2001) (explaining that

the decision whether to award fees under the EAJA, including the district court's

conclusion that the government's position was substantially justified, is reviewed

for abuse of discretion).

      AFFIRMED.




                                          2